Case 19-50885-BLS Doc4-1 Filed 12/03/19 Pageiof1

Exhibit A

$0 Day Disbursements
Bankruptcy Case No. 17-12560

 

Bank Check Clear
Debtor Account Date Date Ck. No. Name Memo Amount
Woodbridge Group of Companies, LLC 1894818192 08/23/17 09/05/17 52298 BENTLEY CAPITAL GROUP LLC AUG S 2,000.00
Woodbridge Group of Companies, LLC Payroll 09/08/17 09/08/17 Payroll RICHARD SALVATO 4,728.40
Woodbridge Group of Companies, LLC Payroll 09/15/17. 09/15/17 Payroll RICHARD SALVATO 4,813.40
Woodbridge Group of Companies, LLC Payroll 09/22/17. 09/22/17 Payroll RICHARD SALVATO 4,728.40
Woodbridge Group of Companies, LLC Payroll 09/29/17 09/29/17 Payroll RICHARD SALVATO 4,728.40
Woodbridge Group of Companies, LLC Payroll 10/06/17 10/06/17 Payroll RICHARD SALVATO 4,811.40
Woodbridge Group of Companies, LLC Payroll 10/13/17. 10/13/17 Payroll RICHARD SALVATO 4,728.40
Woodbridge Group of Companies, LLC Payroll 10/13/17. = 10/13/17 Payroll RICHARD SALVATO 10,000.00
Woodbridge Group of Companies, LLC 1894818192 09/21/17 10/16/17 52507 BENTLEY CAPITAL GROUP LLC SEP 2,000.00
Woodbridge Group of Companies, LLC Payroll 10/20/17 10/20/17 Payroll RICHARD SALVATO 4,728.40
Woodbridge Group of Companies, LLC Payroll 10/27/17 10/27/17 Payroll RICHARD SALVATO 4,812.40
Woodbridge Group of Companies, LLC Payroll 11/03/17 = 11/03/17 Payroll RICHARD SALVATO 4,728.40
Woodbridge Group of Companies, LLC 1894818192 10/20/17 11/06/17 52735 BENTLEY CAPITAL GROUP LLC OCT 2,000.00
Woodbridge Group of Companies, LLC Payroll 11/10/17 = 11/10/17 Payroll RICHARD SALVATO 5,169.96
Woodbridge Group of Companies, LLC Payroll 11/17/17 = 11/17/17 Payroll RICHARD SALVATO 4,728.40
Woodbridge Group of Companies, LLC Payroll 11/24/17. 11/24/17 Payroll RICHARD SALVATO 4,728.40
Woodbridge Group of Companies, LLC 1894818192 11/29/17 11/29/17 WIRE BENTLEY CAPITAL GROUP LLC 120,000.00
Woodbridge Group of Companies, LLC Payroll 12/01/17 12/01/17 Payroll RICHARD SALVATO 4,728.40

S 198,162.76
